DETAILED ACTION
This Office Action is in response to the communication(s) filed on 6/03/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Iriyama et al. (US 2018/0195445 A1).
	Regarding claim 1, Iriyama discloses a system (fig. 1), comprising: a first conduit (see annotated figure below) fluidly coupling a fuel tank (24) to a fuel vapor canister (26) and a second conduit (68 having switching member 54) fluidly coupling the fuel tank (24) to the fuel vapor canister (26), wherein the first conduit includes a fuel tank isolation valve (44) and the second conduit includes a tank pressure control valve (46, 42) and a vacuum pump (58 which is integrated into switching member 54).

    PNG
    media_image1.png
    279
    538
    media_image1.png
    Greyscale

Regarding claim 2, Iriyama further discloses wherein the fuel vapor canister (26) is fluidly coupled to a vent line (52) that includes a canister ventilation valve (60).
Regarding claim 5, the limitation of “the fuel tank is arranged on a hybrid vehicle” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the fuel tank is capable of being used in a hybrid vehicle, thus meeting the limitations of claim 5. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 
Regarding claim 6, It is noted that a “hybrid vehicle” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the system of Iriyama is capable of being used in a hybrid vehicle, thus meeting the limitations of claim 6.


    PNG
    media_image1.png
    279
    538
    media_image1.png
    Greyscale

Regarding claim 7, Iriyama further discloses wherein the canister vent valve (60) is arranged in a vent line (52) fluidly coupling the fuel vapor canister (26) to an ambient atmosphere (Fig. 6, 7).
Regarding claim 8, Iriyama further discloses wherein the second conduit further comprises a tank pressure control valve (46, 42) arranged between the fuel tank (24) and the vacuum pump (58).
Allowable Subject Matter
Claims 13-20 allowed.
Claims 3-4 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970.  The examiner can normally be reached on Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAO EN MO/Primary Examiner, Art Unit 3747